ORDER
PER CURIAM:
The petition is granted to the extent reflected in this order:
1. In Kelly v. Parents United for the District of Columbia Public Schools, 641 A.2d 159 (D.C.1994), the following footnote 13A shall be added at 641 A.2d at 165, second column, second full paragraph, as follows:
... whether the Nurse Assignment Act creates an implied private right of action,[13A] it follows that....

 The District has not argued that the scope of any implied private right of action here, and its enforceability against the executive branch, may be limited by the amount of funds actually appropriated to carry out the requirements of the Nurse Assignment Act, and we express no views thereon.